PER CURIAM.
In sentencing this juvenile as an adult, the trial court wrote a factual finding as to the sophistication and maturity of the defendant that stated as follows: “The sophistication and maturity of the child.” The state concedes that under Troutman v. State, 630 So.2d 528 (Fla.1993), the factual finding was insufficient to comply with section 39.-059(7)(c)4, Florida Statutes (1991). We reverse the sentence and remand for resen-tencing in compliance with section 39.-059(7) (c) as explained in Troutman.
GUNTHER, FARMER and KLEIN, JJ., concur.